Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  The drawings filed on 4/13/18 are accepted by the Examiner.

2.  Applicant’s amendment and response filed 5/26/22 is acknowledged and has been entered.  

3.  Applicant is reminded of Applicant's election without traverse of Group I and species of antigen comprising one MHC class II/peptide complex, wherein copies of the MHC class II/peptide complex comprise the same MHC II and the same peptide, and Applicant’s election with traverse of the species of enriching step recited in instant dependent claim 9, in Applicant’s amendment and response filed 10/20/20.  
Applicant is reminded that search and examination had also been extended in the prior office action of record to claims 1-4, 7-10, 12, 14-18 and 21-24 as they pertain to MHC class I/peptide complexes comprising a same peptide.  The non-elected species recited in previously withdrawn claims 5 and 6 had been included in search and examination in the last office action.

Claims 1-10, 12, 14-18 and 21-24 are presently being examined.   

4.  Applicant’s amendment filed 5/26/22 has overcome the prior rejection of record of claim 14 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

EXAMINER'S AMENDMENT

5.  An Examiner' s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The following changes to claims 6 and 14 were discussed on 6/14/22, and authorization for this Examiner' s amendment was given by Dr. Katherine Neville in a voicemail message on 6/18/22 (see interview summary mailed LLLMMM).




                                                                       

6.   In the claims:  

In claim 6. Claim 6 has been amended to recite:

---The method of claim 1 further comprising after the step of immunizing a subject with a composition comprising antigen, wherein the antigen comprises the peptide-MHC complex, subsequently immunizing the subject with a second composition comprising a second antigen that comprises the same MHC but a different peptide than in the first peptide-MHC complex.---

In claim 14.  Claim 14 has been amended to recite:

---The method of claim 1, wherein the step of excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma further comprises excluding cells that bind to a peptide not bound to an MHC complex and/or to an MHC complex not bound to a peptide, wherein the peptide and MHC are the same as that used in the p:MHC complex in the immunizing step.---

REASONS FOR ALLOWANCE

7.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claims 1-10, 12, 14-18, and 21-24 are pending and are allowable.

     b.  The claimed method recites a step of excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma, a step that is not taught by the prior art, and a step that advantageously results in a high gain in percentage of hybridomas that subsequently produce antibodies specific for the immunizing peptide-MHC complex as compared to those produced without the said excluding step.  (See item #9 in the office action mailed 2/28/2022.)

     c.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644